IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21305
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

WILLIAM CARL BROWN

                 Defendant - Appellant

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. H-01-CR-511-ALL
                        --------------------
                         September 16, 2002

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     William Carl Brown appeals the sentence imposed by the

district court following his guilty-plea conviction for two

counts of theft of government funds in violation of 18 U.S.C.

§ 641.    Brown argues that the district court abused its

discretion in departing upward based on its finding that Brown’s

criminal history category underrepresented the seriousness of his

past criminal conduct.    The district court explained that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21305
                                 -2-

upward departure was based on Brown’s extensive criminal history,

the nature of Brown’s prior offenses, and his violent assaults

against women.    The district court also considered the fact that

at the time that Brown committed the instant offense, he was

awaiting sentencing for five state guilty-plea convictions for

possession of cocaine, forgery, distribution of cocaine,

aggravated assault, and attempted theft.   The district court

provided acceptable reasons for the departure, and the departure

was reasonable.    See United States v. McKenzie, 991 F.2d 203, 204

(5th Cir. 1993); see also United States v. Lambert, 984 F.2d 658,

662-63 (5th Cir. 1993) (en banc).    Therefore, the sentence

imposed by the district court is AFFIRMED.